Citation Nr: 9915885	
Decision Date: 06/09/99    Archive Date: 06/21/99

DOCKET NO.  94-27 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for 
psychophysiological gastrointestinal reaction, currently 
evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 1944 to August 
1946.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1993 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO continued the 
50 percent evaluation for psychophysiological 
gastrointestinal reaction.  The Board remanded this claim in 
July 1996.  The requested development has been accomplished, 
to the extent possible, and the case has been returned to the 
Board for further appellate review.

Review of the record reveals that the RO expressly considered 
referral of the case to the Chief Benefits Director or the 
Director, Compensation and Pension Service for the assignment 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(1998).  This regulation provides that to accord justice in 
an exceptional case where the schedular standards are found 
to be inadequate, the field station is authorized to refer 
the case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked inference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The United 
States Court of Appeals for Veterans Claims (formerly the 
United States Court of Veterans Appeals) (hereinafter "the 
Court")) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  The Board has reviewed the record with these 
mandates in mind and finds no basis for further action on 
this question.  VAOPGCPREC. 6-96 (1996).


FINDING OF FACT

Psychophysiological gastrointestinal reaction is currently 
manifested by much irritability with associated stomach pains 
and nausea, difficulty relating to people, trouble sleeping, 
low energy, and the inability to relax.


CONCLUSION OF LAW

Psychophysiological gastrointestinal reaction is no more than 
50 percent disabling.  38 U.S.C.A. §§ 1155, 5107(b) (West 
1991); 38 C.F.R. Part 4, Diagnostic Code 9421 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board finds that the appellant has submitted 
evidence which is sufficient to justify a belief that his 
claim for an increased evaluation for psychophysiological 
gastrointestinal reaction is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  This finding is based on his 
contentions regarding the increased severity of his service-
connected disability.  See Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  The appellant has been recently 
examined and his medical records have been obtained.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  All 
relevant facts on this issue have been properly developed and 
the duty to assist has been met.  38 U.S.C.A. § 5107(a).  

Service connection for psychophysiological gastrointestinal 
reaction was granted by means of a March 1966 Board decision.  
The Board noted that an organic gastrointestinal disorder had 
not been established.  In a March 1966 rating decision, the 
RO effectuated the grant of service connection for 
psychophysiological gastrointestinal reaction and assigned a 
noncompensable evaluation.  In July 1968, the RO granted a 
10 percent disability evaluation for psychophysiological 
gastrointestinal reaction.  In August 1980, the Board granted 
a 30 percent disability evaluation, which was effectuated by 
the RO that same month.  In August 1982, the Board granted a 
50 percent disability evaluation, which was effectuated by 
the Board that same month.  

A June 1992 VA outpatient treatment report reveals that the 
appellant complained of heartburn and upset stomach with 
radiation of the heartburn into the chest and neck.  
Examination of the abdomen revealed no masses.  There was 
hyperactive bowel sounds.  There was mild discomfort on 
palpation, and no organomegaly.  The appellant had no rebound 
and no increased resistance.  The diagnosis was esophagitis 
secondary to hiatal hernia with reflux.  In July 1992, the 
appellant stated that he was stressed from attending school.  
The VA examiner noted that the appellant was trying to cope 
in spite of many stressors.  In August 1992, the appellant 
reported that school had gotten too stressful so he reduced 
his courseload, noting that it would take longer for him to 
complete the program.  The VA examiner noted that the 
appellant had many stressors related to medical, financial, 
sleep problems, "etc."  The VA examiner stated that the 
appellant used taped relaxation therapy procedures.  In March 
1993, April 1993, and May 1993, it was noted that the 
appellant was going to the VA facility to use the relaxation 
therapy procedures.  

The appellant underwent a VA psychiatric evaluation in July 
1993.  The VA examiner noted that the appellant was clean, 
neatly dressed, and cooperative.  The appellant was restless 
with equable mood and his affect was appropriate to content 
of thought.  The appellant reported that he had a sister, 
with whom he kept in touch.  He stated that he had had about 
50 jobs, the longest one lasting two years and the shortest 
one lasting one day.  He stated that he usually quit because 
he did not agree with the policy or management.  The 
appellant stated that he had not worked since 1977 because of 
a back injury and that he continued to have back pain and was 
unable to work.  The appellant stated that he continued to 
have gastrointestinal complaints.  The appellant described 
himself as anxious, irritable with "temper flare-ups," 
impatient, and intolerant of people whom he felt were 
inefficient, not compassionate, and exploited other people.  
He stated that he was argumentative for small reasons.  He 
reported that when he got stressed, he would get red-faced, 
palpitations, rapid shallow breathing, and sweats.  He stated 
that at such times, he would get abdominal cramps, nausea, 
occasional vomiting and more frequent diarrhea.

The appellant stated that he lived with his wife and had few 
friends, although he noted he had friends with whom he went 
fishing occasionally, but did not socialize with them.  He 
stated that he did not fear people, but feared that they 
would take advantage of him.  He was unsure in what way they 
may take advantage of him, but he noted that people would be 
inconsiderate of him and his time.  The appellant stated that 
he slept poorly and would awaken at slight sounds.  He 
reported that he got one and one-half to two hours of sleep 
at a time for a total of five to six hours of sleep per 
night.  He stated that he seldom had disturbing dreams, 
although he had a recurring dream about fighting with an 
adversary, where he would be kicking  and swinging.  Because 
of this, he stated that he now slept in another room, as this 
was disturbing his wife.  The appellant reported that he had 
three children.

The appellant denied auditory or visual hallucinations, 
denied delusions, admitted to occasional referential 
ideation.  He admitted occasional vague suicidal ideation 
when depressed, but had made no attempts.  The VA examiner 
stated that the appellant was oriented to time, place, and 
person, and his productions were adequate and were coherent 
and relevant.  The diagnosis entered was anxiety neurosis 
with psychophysiological gastrointestinal reaction.

The appellant underwent a VA examination in July 1993.  He 
reported that he drank two to three cups of decaffeinated 
coffee per day, one cup of herbal tea and one to two glasses 
of iced tea per day, an occasional soda, and rarely alcoholic 
beverages.  The appellant reported the medications he was on 
for his gastrointestinal reaction.  On examination, the 
abdomen was soft and patulous.  There was no visceral or 
abdominal masses palpable.  There was vague, abdominal 
tenderness on examination.  The VA examiner noted that the 
appellant was going to undergo an upper gastrointestinal 
series.  The relevant diagnoses entered were anxiety syndrome 
with gastrointestinal reaction and sliding hiatal hernia with 
reflux.  
The upper gastrointestinal series taken at that time revealed 
a sliding hiatal hernia with reflux.

In a February 1996 VA outpatient treatment report, the VA 
examiner noted that the appellant had irritable bowel 
syndrome, hemorrhoids, and reflux.  The VA examiner noted 
that the appellant would do well if he took his medications.  
Examination of the abdomen was benign.  The assessment was 
"stable."  In February 1996 and July 1996, it was noted 
that he appellant was doing the relaxation therapy 
procedures.  The VA examiner reported that the appellant was 
experiencing stress, but that he was trying to cope.  The 
appellant reported that the relaxation tapes were helpful.  
In July 1996, the appellant was seen at the mental hygiene 
clinic.  The appellant reported that he was always very tense 
and nervous and could not sleep at night.  Appetite was good.  
The VA examiner noted that there was no substance abuse.  The 
VA examiner stated that the appellant was cooperative and 
that his speech was coherent and relevant.  He was oriented 
times three.  Insight was good, and judgment was fair.  The 
assessment was generalized anxiety disorder. 

The appellant underwent a VA psychiatric evaluation in 
December 1997.  The VA examiner noted that he had reviewed 
the appellant's claims file and that the appellant had 
undergone a psychiatric evaluation in July 1993.  Thus, he 
stated that his evaluation of the appellant would concentrate 
on the appellant's functioning since that time.  The VA 
examiner noted that the appellant had not been hospitalized 
for psychiatric reasons but that he had been followed as an 
outpatient at various VA facilities by psychiatrists.  The 
appellant reported that he had taken stress management groups 
and therapy.

The appellant reported that he did not sleep well and had 
trouble sleeping every night.  He stated that he got nervous 
and stressed out frequently and that his temper flared up.  
He described himself as irritable and stated that he had 
difficulty relaxing.  He stated that he would try to relax, 
but that he would become irritable and would lose 
concentration.  He stated that when he worried, his stomach 
would get tied up in knots, and he was unable to digest his 
food.  The appellant stated that his energy level was low.  
The VA examiner stated that the appellant was alert and 
oriented times three.  He stated that the appellant was well 
developed, well nourished, casually dressed, and well 
groomed.  The VA examiner noted that the appellant made good 
eye contact and appeared to be in no apparent distress.  The 
appellant's affect was noted to be blunted, and mood was 
anxious.  His speech was clear, coherent, goal directed, and 
unpressured with no flight of ideas or looseness of 
association.  The VA examiner stated that the appellant had 
no suicidal or homicidal ideations.  There was no auditory or 
visual hallucinations or delusions.  The appellant's insight 
as fair to good, and his judgment was good.  The VA examiner 
entered a diagnosis of generalized anxiety disorder and a 
Global Assessment of Functioning score of 55.  The VA 
examiner stated the following:

This is a 71-year[-]old, married veteran 
of World War II who has noted much 
irritability with associated stomach 
pains and nausea since serving with the 
Marines.  Before injuring his back, he 
had difficulty relating to other people 
at work owing to his irritability and was 
unable to hold a job for more than two 
years.  Since 1977, he has been totally 
disabled due to a back injury.  
Presently, he complains of much worry, 
poor sleep, irritability, low energy, 
irritable bowel symptoms and inability to 
relax.  These symptoms in the past 
interfered with his job performance 
before being disabled.  Currently, he 
limits his socializing and, for much of 
the day, this veteran is in discomfort.  
For these reasons, his overall GAF is 
approximately 55.

The appellant underwent a VA examination in December 1997.  
The appellant reported that for the last 10 years, he had 
been seen at the VA outpatient treatment clinic for 
gastroesophageal reflux disease and irritable bowel syndrome.  
He denied any recent weight gain or weight loss.  He stated 
that he continued to experience symptoms of nausea, 
epigastric discomfort, and episodes of diarrhea and abdominal 
cramping, which alternated between episodes of constipation.  
The appellant stated that the most predominant symptom had 
been constipation.  He stated that he took Metamucil but that 
he continued to be constipated.  He stated that he had 
developed an external thrombosed hemorrhoid, which had been 
treated topically.  Examination of the abdomen revealed no 
organomegaly and good bowel sounds.  There was diffuse 
tenderness throughout the right and left lower quadrant area 
to deep palpation.  The VA examiner noted that the appellant 
refused to have a flexible sigmoidoscopy and barium enema at 
this time because he had had previous examinations.  His last 
barium enema revealed diverticulosis in the sigmoid and 
descending colon.  His last upper gastrointestinal series 
revealed a sliding hiatal hernia with reflux.  The diagnoses 
were irritable bowel syndrome and gastroesophageal reflux 
disease.

In an August 1998 VA outpatient treatment report, the VA 
examiner noted that the appellant had gastroesophageal reflux 
disease.  That same month, it was noted that the appellant 
complained of having difficulty swallowing pills.  
Examination of the appellant's abdomen was normal.  The 
assessment was "stable," and the VA examiner noted that the 
appellant refused to undergo a gastroscopy esophagogram.  

Service-connected disabilities are evaluated in accordance 
with a schedule of ratings that are based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (1998).  

In the July 1996 remand, the Board requested that the RO 
obtain the appellant's Social Security Administration 
disability award letter and the medical records upon which 
the Social Security Administration had based its decision.  
It must be noted that the appellant was granted Social 
Security Administration disability benefits in 1979.  The RO 
made numerous attempts to obtain the Social Security 
Administration records.  In October 1997, the Social Security 
Administration wrote to the RO and stated that it was unable 
to comply with the request for the medical records, as it had 
been unable to locate the folder from the 1978 claim.  The 
appellant submitted an October 1979 letter from Social 
Security Administration, which indicated that Social Security 
Administration disability benefits were granted.

Under 38 C.F.R. § 4.126, when a single disability has been 
diagnosed both as a physical condition and as a mental 
disorder, the rating agency shall evaluate it using a 
diagnostic code which represents the dominant (more 
disabling) aspect of the condition.  There is no opinion of 
record as to whether the appellant's physical condition or 
his mental disorder are the more disabling of the two 
disabilities.  The RO has evaluated the appellant's 
psychophysiological gastrointestinal reaction under the 
mental disorder as opposed to the physical disorder.  The 
Board agrees with the RO's decision to evaluate the 
appellant's disability under the mental disorder for the 
reasons explained below.

The appellant has been diagnosed with esophagitis secondary 
to hiatal hernia with reflux, sliding hiatal hernia with 
reflux, irritable bowel syndrome, gastroesophageal reflux 
disease, diverticulosis, and hemorrhoids.  However, it must 
be noted that there was never an intent to grant service 
connection for any or all organic disorders.  In the March 
1966 decision, when the Board granted service connection for 
psychophysiological gastrointestinal reaction, it 
specifically denied service connection for an organic 
gastrointestinal disorder.  Additionally, no professional has 
established a relationship between the organic diagnoses and 
the neuropsychiatric diagnosis.  In regard to the diagnosis 
of irritable bowel syndrome, the appellant is in receipt of 
an evaluation in excess of the maximum evaluation for 
irritable bowel syndrome.  See 38 C.F.R. Part 4, Diagnostic 
Code 7319 (1998) (maximum evaluation is 30 percent).  
Therefore, consideration of that Diagnostic Code would serve 
no useful purpose.  Thus, the Board finds that the 
appellant's psychophysiological gastrointestinal reaction 
would be best evaluated under the Diagnostic Code for mental 
disorders, as he is currently at a 50 percent evaluation 
under such Diagnostic Code.

In the September 1993 rating decision on appeal, the RO 
reviewed the appellant's claim for psychophysiological 
gastrointestinal reaction under the old rating criteria for 
mental disorders.  In the April 1998 supplemental statement 
of the case, the RO considered the appellant's 
psychophysiological gastrointestinal reaction under the new 
rating criteria for mental disorders (the criteria for mental 
disorders were amended on November 7, 1996).  When a 
regulation changes after a claim has been filed but before 
the appeal process has been completed (which would apply 
here), the version most favorable to the claimant will apply.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  See 
38 U.S.C.A. § 5110.  Both the old criteria and the post 
November 1996 criteria will be laid out for the benefit of 
comparing the two.  The old criteria and the applicable 
ratings are as follows:

The attitudes of all contacts except the 
most intimate are so adversely affected 
as to result in virtual isolation in the 
community.  Totally incapacitating 
psychoneurotic, symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily 
activities such as fantasy, confusion, 
panic and explosions of aggressive energy 
resulting in profound retreat from mature 
behavior.  Demonstrably unable to obtain 
or retain employment - 100 percent 
disabling.

Ability to establish and maintain 
effective or favorable relationships with 
people is severely impaired.  The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain employment - 70 percent 
disabling.

Ability to establish or maintain 
effective or favorable relationships with 
people is considerably impaired.  By 
reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency 
levels are so reduced as to result in 
considerable industrial impairment - 50 
percent disabling.


The new criteria and the applicable ratings are as follows:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name - 100 percent 
disabling.

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function  independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked  
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships - 70 
percent disabling.

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships - 50 percent disabling.

After having reviewed the evidence, the Board concludes that 
the preponderance of the evidence is against a rating in 
excess of 50 percent.  Although the old criteria drew a 
distinction between psychotic and psychoneurotic 
manifestations, the new criteria do no draw such distinction.  
In July 1993, the appellant was noted to be clean, neatly 
dressed, and cooperative.  He was restless with equable mood, 
and his affect was appropriate to content of thought.  The 
appellant described himself as anxious, irritable with temper 
flare-ups, impatient, and intolerant of others.  He appellant 
stated that he became argumentative for small reasons.  He 
expressed that he feared that people would take advantage of 
him and that people did not respect his time.  The appellant 
stated that he had problems sleeping.  He denied auditory and 
visual hallucinations and denied delusions.  He admitted to 
occasional vague suicidal ideation when depressed but had 
made no attempts.  He was oriented to time, place, and 
person.  His productions were noted to be coherent and 
relevant.

In July 1996, the appellant stated that he was always tense 
and nervous and could not sleep at night.  The VA examiner 
noted that the appellant was cooperative and that his speech 
was coherent and relevant.  He was oriented times three.  
Insight was good, and judgment was fair.  In December 1997, 
the appellant continued to complain of difficulty sleeping.  
He and his wife were sleeping separately because of his 
sleeping problems.  He stated that he would get nervous and 
stressed out frequently.  The VA examiner described him as 
alert and oriented times three.  The appellant was casually 
dressed and well groomed.  The appellant made good eye 
contact during the interview.  Affect was blunted, and mood 
was anxious.  The appellant's speech was clear, coherent, and 
goal directed.  He had no flight of ideas or looseness of 
association and no homicidal or suicidal ideations.  There 
were no auditory or visual hallucinations or delusions.  The 
VA examiner stated that the appellant's insight was fair to 
good and judgment was good.  The VA examiner assigned the 
appellant a GAF score of 55.  The appellant has stated that 
he had problems maintaining effective relationships with 
people and that he has regular panic attacks.  The facts 
above establish that the appellant is no more than 50 percent 
disabled as to his psychophysiological gastrointestinal 
reaction.

This determination is supported by the finding of the 
professional that the GAF was 55.  GAF is a scale reflecting 
the "psychological, social, and occupational functioning on 
a hypothetical continuum of mental health- illness."  
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th 
ed. 1994) (hereafter DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS).  A GAF score of 55 (which falls in the 51-
60 range) is defined as "Moderate symptoms (e.g., flat 
affect, and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers)."  Id.  See Carpenter v. Brown, 8 Vet. App. 240, 
242-244 (1995) (discussing a GAF score of 60).  Although the 
GAF score does not fit neatly into either the old or new 
rating criteria, the score represents the opinion of a 
professional, which the importance of such has been 
recognized by the Court.  See Carpenter, supra; see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996).  In the 
December 1997 VA examination report, the VA examiner 
explained his reasons for assigning the GAF of 55.  The VA 
examiner stated that the appellant's past job performance had 
been affected by his psychophysiological gastrointestinal 
reaction, as the appellant was unable to hold a job for more 
than two years.  The VA examiner noted that the appellant had 
become totally disabled because of a post service back 
injury.  The VA examiner stated that the appellant limited 
his socializing and that the appellant was in "discomfort" 
for most of the day.  The Board finds that the VA examiner's 
explanation for the assignment of a GAF of 55 further 
substantiates its determination that the appellant's 
psychophysiological gastrointestinal reaction is no more than 
50 percent disabling.

Comparing the old criteria to the new criteria, the Board 
believes that neither one is more favorable to the appellant 
than the other.  The appellant's disability is no more than 
50 percent under either criteria.  Because the RO considered 
the appellant's disability under both criteria (although on 
separate occasions), a Bernard issue is not raised by the 
Board's consideration of both criteria in this decision.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  In line with the 
50 percent evaluation of the old criteria, the appellant's 
ability to establish or maintain relationships is 
considerably impaired.  He stated that he had few friends and 
that he would go fishing with these friends occasionally, but 
did not socialize with them.  He stated that he had a sister 
(his only sibling), with whom he kept in touch.  
Additionally, the VA examiner noted in the December 1997 
examination report that the appellant's job performance was 
affected by his psychophysiological gastrointestinal 
reaction.  Specifically, the VA examiner noted that prior to 
the appellant becoming totally disabled because of the back 
injury, the appellant was unable to hold a job for more than 
2 years.  Such finding shows no more than considerable 
industrial impairment.

In line with the 50 percent evaluation under the new 
criteria, the evidence of record shows that he has 
disturbances in motivation and mood, sleeping problems, and 
difficulty in establishing and maintaining effective social 
relationships.  As stated above, he has a limited social 
life.  His judgment has been described as fair and good, as 
has his insight.  The appellant has reported regular panic 
attacks; a 50 percent evaluation contemplates panic attacks 
that occur more than once a week.  The facts establish that 
the appellant is no more than 50 percent disabling.

The evidence establishes that an evaluation in excess of 50 
percent is not warranted.  Although the appellant expressed 
suicidal ideation to the VA examiner in July 1993, the 
appellant reported that he had not made any attempts.  In 
December 1997, the appellant denied suicidal ideation.  The 
appellant has specifically denied homicidal ideations.  There 
have been no findings by medical professionals nor has the 
appellant reported obsessional rituals which interfere with 
routine activities, or continuous panic attacks.  The 
appellant is not unable to perform activities of daily 
living.  The fact that the appellant has friends with whom he 
goes fishing and a sister with whom he kept in touch shows 
that the appellant's ability to establish and maintain 
relationships is not severely impaired and that the appellant 
has not completely isolated himself from the community.

The appellant's speech has not been reported by a medical 
professional as intermittently illogical nor has it been 
reported that was he suffering from memory loss.  In fact, 
the VA examiner, in the July 1993 and December 1997 
examination reports, the VA examiners noted that the 
appellant was oriented times three, that his speech was 
coherent, relevant, and goal directed, and that the appellant 
was cooperative during the interview.  In December 1997, the 
VA examiner noted that the appellant had good eye contact 
during the interview.  Additionally, the VA examiner that 
there was no evidence of looseness of associations or flight 
of ideas.  The appellant has not described any memory loss.  
The appellant has denied having delusions or hallucinations.  
The appellant and medical professionals have recognized that 
the appellant is totally disabled because of a back injury.  
The appellant has not attempted to allege that he cannot work 
solely due to his service-connected psychophysiological 
gastrointestinal reaction.  

The appellant is competent to report his symptoms.  To the 
extent that he stated that he is worse than evaluated, the 
Board finds that the medical findings do not support an 
evaluation in excess of 50 percent.  In the December 1997 
examination report, the VA examiner noted that the 
appellant's GAF score was a 55, which contemplates no more 
than moderate symptoms.  Although the appellant has attempted 
to allege that his symptoms are more than moderate, the Board 
attaches greater probative weight to the clinical findings of 
skilled, unbiased professionals than to the appellant's 
statements, even if sworn, in support of a claim for monetary 
benefits.  Taking the appellant's contentions into account 
and the medical findings, psychophysiological 
gastrointestinal reaction is no more than 50 percent 
disabling. To this extent, the preponderance of the evidence 
is against his claim and there is no doubt to be resolved. 38 
U.S.C.A. § 5107(b) (West 1991).



ORDER

An increased evaluation for psychophysiological 
gastrointestinal reaction is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

